NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JAMES B. QUILLIAMS,                )
                                   )
       Appellant,                  )
                                   )
v.                                 )            Case No. 2D17-2762
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed February 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.


PER CURIAM.



             Affirmed.




LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.